The opinion of the court was delivered by
Read, J.
It is clear, that the judgment entered on the award of referees, by the justice, for $624.58, with costs of suit, in favour of J. Harvey Phillips against Amos Holland, as executor of the decedent, was null and void. The power of a justice of the peace, in all controversies for any sum-exceeding $100, is limited to two eases. If the parties voluntarily appear' before him for that purpose, he shall take cognisance of the same, and shall proceed for the recovery thereof by entering judgment, if confessed, or if submitted to him by reference. Now, the judgment in the present instance was not entered by confession, nor upon submission to the justice by reference. The parties must agree on the sum for whioh judgment is to be entered, or leave it to the justice to ascertain from mutual accounts admitted to be fair and just. Neither of these courses was adopted, for the defendant objected-to the plaintiff’s account; and, after the award by the referees,, the defendant objected to entering judgment on the award.
This being the case, the executor was not justified in paying the amount of this illegal and invalid judgment, unless the claim upon which it was founded was a just and legal one. The auditor' and the Orphans’ Court both were of opinion that it was not, and we see no reason to disturb their judgment upon this point. The court below say they “ think it is manifest that the claim of the plaintiff, Phillips, set up as the foundation of this judgment, had been fully satisfied and discharged on the contract; which formed, in part at least, the consideration for -which the deed was given and executed from Nancy and Catharine McCreary to said James H. Phillips.”
Decree affirmed at the costs of the appellant.